Citation Nr: 0617370	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  02-05 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs disability compensation benefits on 
behalf of the veteran's minor child.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from February 1959 to March 
1964.  This appeal is from a special apportionment decision 
of the Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office.

This is a simultaneously contested claim.  Rules of due 
process governing such claims are in effect.  38 C.F.R. 
§ 19.8 (2005).  A separate remand will issue to the claimant 
in this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The claimant seeks a special apportionment of the veteran's 
disability compensation on behalf of the veteran's minor 
child based on the child's or her hardship.  Regulation 
provides for such apportionments without regard to any other 
regulation governing apportionments on the basis of the facts 
in the individual case, as long as it does not cause undue 
hardship to the other persons in interest.  In determining 
the basis for special apportionment, consideration will be 
given to such factors as: Amount of VA benefits payable; 
other resources and income of the veteran and those 
dependents in whose behalf apportionment is claimed; and 
special needs of the veteran, his or her dependents, and the 
apportionment claimants.  38 C.F.R. § 3.451 (2005).

In June 2001, the RO requested the veteran to report monthly 
income from all sources, expense, and net worth information.  
The veteran did not reply.

The amount of the veteran's VA benefits is known.  The 
current number of his dependents is known.  The fact of 19 
years of continuous employment is known.  His wages and other 
household income are known from a 1999 report.

It is preferable to know the veteran's current financial 
resources and obligations, such as whether he or his other 
dependents have any special needs, to decide if a special 
apportionment of his VA disability compensation would be an 
undue hardship on him or his other dependents.

The evidence of record includes a notarized agreement between 
the veteran and the claimant for him to pay the claimant 
$100.00 a month towards a specific medical bill, and ongoing 
payments of $125.00 a week for child support.  A January 2004 
statement from the veteran's employer reveals the weekly 
payment is made to a state agency, but it does not mention 
the monthly payment.  The veteran should submit any court 
order or court supervised agreement showing the basis of 
these payments, or the basis for stopping any payment.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran for a completed VA 
Form 5655 (Financial Status Report) as to 
current financial status and a statement 
reporting any significant change in his 
or his household's financial status since 
2001.

2.  Ask the veteran for any court or 
other legal document setting forth the 
amount and duration of monetary payments 
he is obligated to make to the claimant 
on behalf of his minor child in her 
custody.

3.  Upon completion of the development 
ordered in this remand and the 
development ordered in the separate 
remand regarding development of evidence 
from the claimant, readjudicate the 
claims at issue with consideration of 
38 C.F.R. § 3.451 (2005).  Provide the 
veteran and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

